FOR PUBLICATION
                                                                   OCT 31 2013, 5:26 am




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

JUSTIN M. TREASURE                            BENJAMIN D. FRYMAN
Swope Law Offices, LLC                        MICHAEL A. CAMPBELL
Schererville, Indiana                         Schwerd, Fryman & Torrenga, LLP
                                              Valparaiso, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA
SHARON JASINSKI,                              )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )       No. 45A03-1212-SC-552
                                              )
MIRIAN BROWN,                                 )
                                              )
      Appellee-Plaintiff.                     )


                     APPEAL FROM THE LAKE SUPERIOR COURT
                        The Honorable Michael Pagano, Magistrate
                            Cause No. 45D09-1208-SC-2326

                                   October 31, 2013

                             OPINION - FOR PUBLICATION

MAY, Judge
        Sharon Jasinski appeals the small claims court’s $6,000 judgment in favor of Mirian1

Brown. She raises several issues, which we consolidate and restate as whether the small

claims court’s damage award was supported by the evidence. We affirm.

                      FACTS AND PROCEDURAL HISTORY

        On August 9, 2012, Jasinski’s vehicle rear-ended Brown’s car at an intersection in

New Chicago, causing damage to Brown’s car. Prior to that August 9 collision, Brown’s car

had been damaged in a collision with a deer, but the car was still operable. After the August

9 collision, Brown’s car was inoperable.

        On August 30 Brown sued Jasinski in small claims court to recover property damages

and loss of use damages. The small claims court set a hearing date of October 10. On

October 9, Brown filed a separate action against Jasinski for personal injuries in another

Lake County Superior Court. On October 10, Jasinski’s counsel arrived unprepared for the

small claims hearing and requested a continuance, which was granted. The small claims

court rescheduled the hearing for November 1. On October 26, Jasinski requested an

additional continuance to file a Motion to Consolidate or Alternatively Dismiss Duplicative

Suit with the other Lake County Superior Court. The small claims court denied the

continuance and noted, “this looks like a delay tactic to me.” (Tr. at 13.)




1
 Ms. Brown’s name is Mirian, however, we note opposing counsel and the small claims court refers to her as
“Miriam.” See Br. Of Appellant; see also Appellant’s App. At 5.
                                                    2
       After the November 1 hearing, the small claims court found Brown proved $2,000.00

in property damage and $4,430.71 in loss of use damages. The court then ordered Jasinski to

pay $6,000, which is the small claims court’s jurisdictional limit.



                         DISCUSSION AND DECISION

       Jasinski argues no probative evidence supports the small claims court’s valuation of

Brown’s vehicle and its determination of the value of Brown’s loss of use of the vehicle.

       Judgments in small claims actions are “subject to review as prescribed by
       relevant Indiana rules and statutes.” Ind. Small Claims Rule 11(A). Under
       Indiana Trial Rule 52(A), the clearly erroneous standard applies to appellate
       review of facts determined in a bench trial with due regard given to the
       opportunity of the trial court to assess witness credibility. This “deferential
       standard of review is particularly important in small claims actions, where
       trials are ‘informal, with the sole objective of dispensing speedy justice
       between the parties according to the rules of substantive law.’” City of
       Dunkirk Water & Sewage Dep’t v. Hall, 657 N.E.2d 115, 116 (Ind. 1995)
       (quoting S.C.R. 8(A)). But this deferential standard does not apply to the
       substantive rules of law, which are reviewed de novo just as they are in appeals
       from a court of general jurisdiction. Lae v. Householder, 789 N.E.2d 481, 483
       (Ind. 2003).

Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1067-68 (Ind. 2006). “[W]e will affirm a

general judgment upon any legal theory consistent with the evidence.” Ponziano Constr.

Servs. Inc. v. Quadri Enters., LLC, 980 N.E.2d 867, 873 (Ind. Ct. App. 2012). Allegations

that an award is excessive are reviewed under a “strict standard.” Persinger v. Lucas, 512

N.E.2d 865, 868 (Ind. Ct. App. 1987).

       The amount of damages to be awarded is a question of fact for the trier of fact.

Campins v. Capels, 461 N.E.2d 712, 722 (Ind. Ct. App. 1984). A court is not required to

                                              3
calculate damages with mathematical certainty, Ponziano, 980 N.E.2d at 873, but the

calculation must be supported by evidence in the record and may not be based on mere

conjecture, speculation, or guesswork. Id. We will sustain an award challenged as excessive

if it is within the scope of the evidence presented to the trial court, and we will neither

reweigh evidence nor judge witness credibility. Id.

       All uncertainties concerning the specific calculation of damages are resolved in

plaintiff’s favor and against the tortfeasor. Campins, 461 N.E.2d at 722. We will set aside a

damage award only if it is “so outrageous as to impress [this] court as being motivated by

passion, prejudice, and impartiality.” Quebe v. Davis, 586 N.E.2d 914, 920 (Ind. Ct. App.

1992) (citation omitted).

       1.     Valuation of Brown’s Vehicle

       The trial court based its valuation of Brown’s vehicle on Plaintiff’s Exhibit 6, which

contained a summary of damages. In support of that summary, Brown presented evidence of

the values of vehicles similar to hers from both the Kelley Blue Book and AutoTrader.com,

and she presented evidence of the salvage value. Jasinski presented evidence of the cost to

repair Brown’s vehicle, which Jasinski’s insurance company had declared a total loss.

Jasinski’s argument the small claims court’s finding regarding the value of the vehicle was

not supported by evidence is an invitation for us to reweigh the evidence, which we cannot

do. See Ponziano, 980 N.E.2d at 873 (appellate court will not reweigh the evidence or judge

the credibility of witnesses). The evidence submitted by Brown supports the court’s

valuation.

                                             4
       2.     Loss of Use Damages

       Loss of use damages “are measured by the reasonable value of the loss of use of the

property for the reasonable amount of time required for . . . replacement.” Persinger, 512

N.E.2d at 868. This value is “measured by the fair or reasonable rental value of the property

in the market area.” Id. These damages must be “limited to the reasonable amount of time

necessary for replacement, including a reasonable amount of time to determine if the property

is repairable.” Id. Factors the court may consider when determining a reasonable time for

replacement include:

       the time required to determine that the property is unrepairable, the nature of
       the property, market availability of a replacement, the time required to locate a
       replacement, the availability and time required to obtain financing, the
       plaintiff’s efforts to locate and obtain a replacement, the plaintiff’s efforts to
       locate and obtain financing, the defendant’s good or bad faith efforts to settle
       or litigate, and the plaintiff’s financial ability to obtain a replacement.
       Although financial ability is a factor in the determination, proof of financial
       inability alone will not establish the reasonable time required to obtain a
       replacement. Furthermore, financial inability cannot be used to inflate
       speculatively the damages awarded for loss of use beyond the time reasonably
       necessary to obtain a replacement. Unless the plaintiff provides additional
       evidence of the reasonable time necessary to locate a replacement, or
       establishes that the defendant used dilatory settlement tactics, a damage award
       for loss of use based on financial inability alone is improper.

Id. at 869 (citations omitted).

       The trial court determined that eighty-four days was a reasonable time for Brown to

obtain a replacement vehicle based on Brown’s best efforts to locate a replacement vehicle,

and noted “22 days of this [84 days] was necessitated by Defendant’s requested continuance

of the previous trial date.” (Appellant’s App. at 6.) Brown introduced evidence she visited


                                               5
multiple car dealerships in Indiana and Illinois, she paid for rental cars, and she had limited

means at her disposal to obtain a replacement vehicle. Jasinski argues the small claims court

considered only Brown’s inability to pay for a replacement vehicle when determining the loss

of use damages and that Brown did not do an exhaustive search for a replacement vehicle.

Jasinski’s challenges amount to a request to reweigh evidence, which we may not do. See

Ponziano, 980 N.E.2d at 873 (appellate court does not reweigh evidence or judge the

credibility of witnesses). The evidence submitted by Brown supports the court’s finding.

                                          CONCLUSION

          As the small claims court’s damage award was based on sufficient evidence, we

affirm.

          Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                              6